Title: To Thomas Jefferson from William Prentis, 14 November 1803
From: Prentis, William
To: Jefferson, Thomas


          
            Sir,
            Virginia—Petersburg, Nov. 14, 1803.
          
          I have long had it in contemplation to promote a work, so interesting to the State of Virginia, and indeed to the present as well as future generations, that I cannot refrain, on viewing its magnitude, from addressing a letter to you on the subject of it. 
          Mr. Burke has informed me, that he communicated to you, his intention to write a History of Virginia. A work of this kind I have long wished to see published—For several years I have endeavored to press the subject, in order to induce some gentleman, competent to the undertaking, to come forward—but the insurmountable difficulties which it is said are in the way of procuring the necessary materials, hath been the principal obstacle. I wrote to Mr. Madison, of Williamsburg, upwards of three years ago, and solicited him to engage in the compilation, but he declined it principally from the embarrassments in the way. These embarrassments, however, if they do exist, will forever remain, and the longer we are without a History, the difficulties will necessarily increase. I therefore suggested it to Mr. Burke, who readily saw the importance and necessity of such a publication, and immediately proceeded to collect every information in his power to effect the object.—He has, he informs me, made some progress, so far as to be ready to publish the First Volume—but altho’ I have confidence in the abilities of Mr. Burke, I feel a conviction in my mind, that his residence in this country has been so short, as to render it impracticable for him to be so fully acquainted with the occurrences here, as those whose lives have been devoted to public service, and who have passed through so many years study and application, in order to acquaint themselves with the rise and progress of their country—And, Sir, it is an object too interesting, too important, to be suffered to pass through the press without undergoing a previous examination. A publication of such magnitude, correctly and faithfully compiled, would be a work of inestimable value, and would amply compensate, as well as do honor to, the compiler:—but if hurried over without a proper regard to its importance and dignity, may prove injurious to our literary and moral character, and be a subject of severe animadversion and reproach. Posterity too would still be as much in the dark as ever—and indeed had better remain so, that to have a compilation in which they could not implicitly rely. 
          Mr. Burke, since he has prepared his first volume, has applied to me to print it for him. In a conversation I had with him, I have suggested to him a plan which it appeared to me, as well as other friends of the work, he ought to pursue, to give credit and stability to the History—informing him that I was sensible every literary gentleman of Virginia felt himself interested in a correct and faithful History, and that I would not undertake it unless it bore that character; and that some gentlemen I could name, I believed would readily afford their aid in revising the work before it was printed. I therefore took the liberty of naming yourself, Mr. Page, (our Governor), and Mr. Madison, (of Wmsburg)—In doing so, Sir, I have been actuated by motives which I feel a conviction prevail in your mind—a wish that such a publication should go forth as would be both useful and honorable to our national character. In this proposition Mr. Burke readily and chearfully acquiesed; and altho’ I have no other interest in the publication, than that of every other citizen of Virginia, I have at heart so much a correct work of the kind, that, if time and opportunity will enable you, I flatter myself you will chearfully afford your aid in effecting so desirable an object, by perusing the volumes respectively before they are printed. 
          You will no doubt surmise that I am interested—it is true, as a printer, if I undertake the work I should expect to be paid for it—but Mr. Burke is at liberty to have the History printed where he pleases.—All the concern that I feel about it is, that having first mentioned it to Mr. Burke, I should regret extremely ever having done so, if the History should not be faithfully and correctly executed.
          When at leisure I would thank you to honor me with an answer—as it is Mr. Burke’s wish and mine also, that he should commence the publication as early as possible, and go through with it in the course of the ensuing year. 
          Accept, Sir, the assurances of my profound respect and veneration.
          
            William Prentis.
          
        